Citation Nr: 1024920	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  05-17 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Demetrios G. Orfanoudis, Counsel







INTRODUCTION

The Veteran had active service from November 1964 to October 
1967, to include a tour of duty in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), located in New 
Orleans, Louisiana, which denied the above claim.

This matter was previously before the Board in November 2008 at 
which time it was remanded for additional development.  It is now 
returned to the Board for appellate review.

The Board notes that during the pendency of this appeal, by 
rating action of the RO dated in January 2010, the Veteran was 
found to be not competent to handle disbursement of VA funds, and 
his spouse was appointed his fiduciary.

The Board also notes that in April 2010, the Board received 
additional evidence on behalf of the Veteran in the form of 
newspaper articles in an effort to substantiate his claim.  This 
evidence was sent to the Board without a waiver of initial RO 
review from the Veteran.  Pursuant to 38 C.F.R. § 20.1304 (2009), 
pertinent evidence received by the Board under this section 
necessitates a return of the case to the agency of original 
jurisdiction for review, consideration and preparation of a 
Supplemental Statement of the Case prior to a Board decision 
unless there has been a waiver of such referral.   However, in 
light of the favorable outcome in the decision herein, the 
additional evidence does not preclude a decision by the Board at 
this time.


FINDING OF FACT

The Veteran has a diagnosis of PTSD that is based, in part, on a 
verified, credible stressor from his period of active service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for 
entitlement to service connection for PTSD have been met.  38 
U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  However, given the 
results favorable to the Veteran, further development under the 
VCAA or other law would not result in a more favorable outcome or 
be of assistance to this inquiry.

In the decision below, the Board grants the claim of service 
connection for PTSD.  The RO will be responsible for addressing 
any notice defect with respect to the rating and effective date 
elements when effectuating the award.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2009).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2009).  In addition, service 
connection may be granted for any disease diagnosed after service 
when all the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a 
mental disorder conform to the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States Court 
of Appeals for Veterans Claims (Court) set forth the analytical 
framework and line of reasoning for determining whether a Veteran 
was exposed to a recognizable stressor during service, which, as 
discussed above, is an essential element in a claim for service 
connection for PTSD. In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence necessary to 
establish the incurrence of a recognizable stressor during 
service to support a claim of service connection for PTSD will 
vary depending on whether the Veteran "engaged in combat with the 
enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993).  The 
determination as to whether the Veteran "engaged in combat with 
the enemy" is made, in part, by considering military citations 
that expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994). 

However, the Court has held that the Board may not rely strictly 
on combat citations or the Veteran's military occupational 
specialty to determine if he engaged in combat; rather, other 
supportive evidence of combat experience may also be accepted.  
See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West v. 
Brown, 7 Vet. App. 70, 76 (1994).  If combat is affirmatively 
indicated, then the Veteran's lay testimony regarding claimed 
combat-related stressors must be accepted as conclusive as to 
their actual occurrence and no further development or 
corroborative evidence will be required, provided that the 
Veteran's testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, or 
hardships of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a determination 
that the Veteran engaged in combat but the claimed stressor is 
not related to such combat, there must be independent evidence to 
corroborate the Veteran's statement as to the occurrence of the 
claimed stressor.  Doran, 6 Vet. App. at 288-89 (1994).  The 
Veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  Dizoglio, 9 
Vet. App. at 166 (1996).  Further, an opinion by a mental health 
professional based on a post-service examination of the Veteran 
cannot be used to establish the occurrence of a stressor.  Moreau 
v. Brown, 9 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. 
App. 128 (1997).

The Veteran contends that he has PTSD that is manifested as a 
result of his experiences during his tour of duty in the Republic 
of Vietnam.  He has described seeing dead bodies and grave 
injuries of service members being treated at a field hospital in 
Saigon when he had gone for treatment for a foot condition.  

The Veteran also asserts that he was traumatized upon learning 
that his cousin, with whom he had enlisted, had been declared 
missing in action, and then had died in June 1967 after hitting a 
claymore mine.

The Veteran also described that during his first night in the 
Theater of Operations near Bien Hoa, Vietnam, a nearby 
ammunitions depot had been hit by enemy fire.  The Veteran 
estimated the dates of the alleged incident to be either June 
1966, July 1966, or August 1966.  Finally, the Veteran described, 
in general terms, that he had been exposed to enemy fire during 
his tour of duty.

The record reflects that the Veteran served in Vietnam from June 
1966 to October 1967, and that during that period, he had been 
assigned to the 368th Transport Company with a military 
occupational specialty of hatch foreman.  It was also indicated 
that he had served in Vietnam during the Vietnam Counter 
Offensive Phase II.

VA outpatient treatment records and Vet Center reports dated from 
April 2003 to August 2004 show that the Veteran has been 
diagnosed with PTSD.  The April 2003 VA mental health clinical 
records contain a DSM-IV diagnosis of PTSD attributable to the 
Veteran's wartime experiences.

In support of his claim, in December 2008, the Veteran submitted 
a copy of a Western Union telegram which shows notification of 
the Veteran's death in service as reported to his family in June 
1967.  The Veteran also included a copy of his grandmother's 
obituary in an effort to substantiate a relationship to the 
deceased cousin.

Results of a records search by the United States Army and Joint 
Services Records Research Center (JSRRC) (formerly United States 
Armed Services Center for Unit Records Research (CURR) show that 
the unit history of the 368th Transportation Company confirms 
that by October 1966, the unit was at their main base camp area 
in Long Binh, Vietnam.  An incident as described by the Veteran 
above could not be confirmed near Bien Hoa in July 1966, however, 
an incident similar in nature was confirmed in the Bien Hoa area 
on October 18, 1966, when the 173rd Airborne Brigade received 
enemy mortar and small arms fire.  The CURR also confirmed the 
death of the service member alleged to be the Veteran's cousin.

A VA mental disorders examination report dated in July 2009 shows 
that the Veteran provided a history as set forth above.  The 
diagnosis was chronic PTSD; depressive disorder, not otherwise 
specified; and cognitive disorder, not otherwise specified.  The 
examiner opined that the Veteran's observed symptoms were more 
likely than not a result of events experienced during his active 
duty military experience.

In November 2009, the Veteran also submitted undated copies of 
newspaper articles chronicling stray bombs exploding in the Ben 
Hoa air base during the Vietnam War.

Having carefully considered the competent evidence of record, the 
Board finds that resolving all reasonable doubt in the Veteran's 
favor, service connection is warranted for PTSD.  38 U.S.C.A. § 
5107(b).  Corroboration of every detail of a claimed stressor, 
including the Veteran's personal participation, is not required; 
rather, a Veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her personal 
exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 
(2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).  In 
this regard, the Board finds that the Veteran's statements 
regarding the occurrence of his in-service stressors are 
consistent with the circumstances of his service as evidenced by 
the record.  Id.  The evidence is sufficient to corroborate that 
the Veteran's cousin died in Vietnam during the Veteran's period 
of active service.  The evidence also appears to corroborate that 
an incident similar to that described by the Veteran was 
confirmed in the Bien Hoa area on October 18, 1966, by the CURR.  

As noted above, when, after consideration of all evidence and 
material of record in a case, there is an approximate balance of 
positive and negative evidence regarding any material issue, the 
benefit of the doubt in resolving each such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see 
also Gilbert, 1 Vet. App. at 49.  Because there is a medical 
diagnosis of PTSD related to the claimed events experienced 
during his active duty military experience, and credible 
supporting evidence of the occurrence of the asserted stressors, 
the Board concludes that the evidence supporting the grant of 
service connection for PTSD is, at the very least, in equipoise.  

There can be no doubt that further medical inquiry and efforts at 
verification of additional stressors could be undertaken with a 
view towards development of the claim.  However, as there exists 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the determination of 
the matter, the Veteran shall prevail upon the issue.  Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when 
the evidence has reached such a stage of balance.  In this 
matter, the Board finds that this point has been attained.  
Because a state of relative equipoise has been reached in this 
case, the benefit of the doubt rule will therefore be applied.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. 
Brown, 5 Vet. App. 413, 421 (1993).  Service connection for PTSD 
is warranted.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


